Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the RCE filed on 03/02/2022. 
Claims 1-8, 12-17, 22-27 and 30-38 are pending.
Claims 1-4, 8, 12-17, 22-24, 27, 30 and 32-33 are amended.	
Claims 9-11, 18-21 and 28-29 are canceled. 
Claims 37-38 are new. 
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
Invitation to Interview
	Examiner invites Applicant to schedule an interview with him so as to move prosecution forward. 
Remarks
Applicant’s arguments filed on 03/02/2022 (‘Remarks’) have been considered, however, they are unpersuasive.
Bernat teaches wherein one message in the plurality of messages is associated with a set of parameters from the parameters corresponding to one server in the (Bernat Fig. 6, 548 & ¶ [0032], “client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression, or other extended feature sets, processors designed for low power consumption and/or low cost, with reduced feature sets, etc.), as indicated in block 548.”), at least one graphical compute parameter (Bernat Fig. 6, 544 & ¶ [0032], “client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices, as indicated in block 544.”), at least one memory parameter, and at least one storage parameter different from the memory parameter (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption [memory parameter], require the ability to allocate private regions of memory [storage parameter different from the memory parameter] as enclaves, etc.”; see also ¶ [0034]).
Applicant argues that these parameters aren’t sent in a single message. Examiner respectfully disagrees. Bernat ¶ [0032], teaches a client receiving a plurality of messages regarding properties of edge resources. The received properties that relate to a single edge resource are in a single message because they relate to a single edge resource. In general, information/messages sent over a network are fragmented, sent via packets/frames. However, Applicant is not claiming where the parameters are all sent in a single packet/frame. Therefore, a message, without any additional clarifying 
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claim 30 of this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s Specification (“Spec.”) ¶ [0112] states that 
“Steps of the method 700 can be executed by a computing device (e.g., a processor, processing circuit, and/or other suitable component) of a wireless communication device or other suitable means for performing the steps. For example, a wireless communication device, such as the UE 115 or 400, may utilize one or more components, such as the processor 402, the memory 404, the edge enabler client 240, 408, the transceiver 410, the modem 412, and the one or more antennas 416, to execute the steps of method 700.” Where the method 700 is the recited method of claim 30 which uses the “means for” language. 

	The transceiver in Spec. ¶ [0112] is the means for communicating performance indicators and receiving parameters in claim 30. The processor in Spec. ¶ [0112] is the means for selecting an edge application server in clam 30.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17, 22-27, 30-31 and 34-38 are rejected under 35 U.S.C. § 103 as being unpatentable over Bernat (Pub. No. US 2019/0141120 A1) in view of Gao (Pub. No. US 2020/0322233 A1).

	Regarding claim 1, Bernat teaches receiving a plurality of messages with parameters associated with a plurality of edge application servers in the edge data network, wherein the parameters identify processing capabilities of the plurality of edge application servers and are selected using the key performance indicators (Bernat ¶¶ [0032]-[0033], client receives processing capability parameters such as latency, available processor architectures, etc., of the edge devices; see also Fig. 1 and ¶ [0012]-¶ [0013], edge resources are servers; edge resources and relevant requirements of the edge resources to be considered are selected based on target performance objectives [key performance indicators] that are set by client, such as, latency, cost, etc.; see also ¶ [0014], “the client compute device 110 includes an edge offload logic unit 112, which may be embodied as any device or circuitry (e.g., a processor, an application specific integrated circuit (ASIC), reconfigurable circuitry, etc.) configured to determine whether a section 116 of an application to be executed by the client compute device 110 is available to be offloaded to one or more of the edge resources 150, 152, 154, determine one or more characteristics of an edge resource 150, 152, 154 (e.g., a latency, a power usage, a cost of usage) available to execute the section 116 (e.g., by sending a request, to the edge gateway device 130, for the characteristics), determine, as a function of the one or more characteristics and a target performance objective associated with the section 116, whether to offload the section 116 to the one or more edge resources 150, 152, 154, and offload, in response to a determination to offload the section 116, the section to one or more of the edge resource(s) 150, 152, 154 (e.g., by sending the section 116 to the edge gateway device 130 for distribution to the corresponding edge resource(s))”); and wherein one message in the plurality of messages is associated with a set of parameters from the parameters corresponding to one server in the plurality of edge application servers, the set of parameters including at least one central processing unit (CPU) compute parameter (Bernat Fig. 6, 548 & ¶ [0032], “client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression, or other extended feature sets, processors designed for low power consumption and/or low cost, with reduced feature sets, etc.), as indicated in block 548.”), at least one graphical compute parameter (Bernat Fig. 6, 544 & ¶ [0032], “client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices, as indicated in block 544.”), at least one memory parameter, and at least one storage parameter different from the memory parameter (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption [memory parameter], require the ability to allocate private regions of memory [storage parameter different from the memory parameter] as enclaves, etc.”; see also ¶ [0034]); and selecting, by a user equipment (UE), an edge application server from the plurality of edge application servers based on the parameters by identifying the edge application server from the plurality of edge application servers that is associated with parameters that satisfy the key performance indicators (Bernat ¶ [0034], client device selects an edge server based on latency requirements; [0036], client selects edge resources based on processing capabilities).
	Bernat does not explicitly teach communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a device in an edge data network; and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (to summarize this limitation, Bernat does not explicitly teach selecting the most suitable edge application server of a plurality of such servers based on the key performance indicators).
(Gao Fig. 1, edge clouds 130 and 120 & ¶ [0039], UE transmits a request to a processing system, which according to Fig. 1, necessarily is transmitted to a device in an edge data network, “the request includes a plurality of requirements (broadly, at least one requirement) for the client service, such as a latency requirement, a distance requirement, a minimum processor capacity, a minimum memory availability, a minimum storage volume, and so on”; see also ¶ [0027], application of the client device requests specific requirements); and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (Gao ¶ [0028], scheduler 104 selects one candidate node that satisfies the latency requirement and therefore selects the most suitable candidate, one that is closest to the requested KPI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach a UE transmitting its hosting requirements to devices in edge networks because it is merely combining prior art elements (utilizing client application requirements for deciding edge host to offload to) according to known methods (having the UE communicate those requirements over a network) to yield predictable results MPEP 2143(I). Furthermore, it would have been obvious to combine these references to teach selecting a most suitable application server based on requested requirements because it is combining prior art elements (selecting servers that meets requirements) according to known methods (selecting the most suitable server) to yield predictable results (enhancing user experience, for example, selecting a server with the least latency).

Regarding claim 2, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein at least one CPU compute parameter indicates CPU processing power of one of the plurality of edge application servers (Bernat Fig. 6, steps 540, 542, 544, 546, 548 & ¶ [0032], client receives data indicative of processing devices in the edge resources, “The client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression…”).

Regarding claim 3, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the at least one memory parameter indicates available memory for the application client on one of the plurality of edge application servers (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption…”).

(Bernat ¶ [0035], secure environment parameter includes ability of edge resource to allocate private regions of memory as enclave).

Regarding claim 5, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein processing capabilities accessible to the application client are processing capabilities of the UE and processing capabilities of the selected edge application server (Bernat Fig. 1, 114 and 116 & ¶ [0014], sections of applications are offloaded from a client to an edge resource and therefore the application 114 runs on both the client and the edge resource).

Regarding claim 6, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the plurality of edge application servers are within a preconfigured distance from the UE (Bernat ¶ [0024], “it should be understood that one or more components of a compute device may be distributed across any distance”).

Regarding claim 7, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the selecting further comprises: identifying the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge (Bernat ¶ [0034], determination is made as to which available edge resource can execute the application section based on latency).
Bernat does not explicitly teach identifying an edge server based on a lowest latency.
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches identifying the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers (Gao ¶ [0028], “the scheduler 104 may select the candidate node with the least latency”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach selecting an edge resource with the lowest latency to offload execution to because it enhances performance and user experience. Furthermore, this is merely combining prior art elements (selecting edge resources based on latency) according to known methods (selecting based on the lowest latency) to yield predictable results.

Regarding claim 8, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the selecting further comprises: identifying the edge application server from the plurality of edge application servers that is associated with a subset of parameters from the parameters that exceeds the key performance indicators (Bernat ¶ [0036], client selects edge resources based on the received processing capabilities) and that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers (Bernat ¶ [0034], determination is made as to which available edge resource can execute the application section based on latency). 
Bernat does not explicitly teach identifying an edge server based on a lowest latency.
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches identifying the edge application server from the plurality of edge application servers that is associated with parameters that exceed the key performance indicators and that has a parameter that indicates a lowest latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers that exceed the key performance indicators (Gao ¶ [0028], scheduler 104 selects the candidate node with the least latency).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach selecting an edge resource with the lowest latency to offload execution of an application to because it enhances performance of that application. Furthermore, this is merely combining prior art elements (selecting edge resources based on latency) according to known methods (selecting based on the lowest latency) to yield predictable results.

Regarding claim 12, Bernat teaches a user equipment (UE) comprising: a transceiver (Bernat Fig. 2, 218, 220 & ¶¶ [0020]-[0021], cellular and wireless technology is utilized here, which requires a transceiver); and an edge enabler client implemented on an integrated circuit (Bernat ¶ [0014], “the client compute device 110 includes an edge offload logic unit 112, which may be embodied as any device or circuitry (e.g., a processor, an application specific integrated circuit (ASIC), reconfigurable circuitry, etc.) configured to determine whether a section 116 of an application to be executed by the client compute device 110 is available to be offloaded to one or more of the edge resources 150, 152, 154, determine one or more characteristics of an edge resource 150, 152, 154 (e.g., a latency, a power usage, a cost of usage) available to execute the section 116 (e.g., by sending a request, to the edge gateway device 130, for the characteristics), determine, as a function of the one or more characteristics and a target performance objective associated with the section 116, whether to offload the section 116 to the one or more edge resources 150, 152, 154, and offload, in response to a determination to offload the section 116, the section to one or more of the edge resource(s) 150, 152, 154 (e.g., by sending the section 116 to the edge gateway device 130 for distribution to the corresponding edge resource(s))”) and configured to: receive a plurality of messages with parameters associated with a plurality of edge application servers in the edge data network, wherein the parameters identify processing capabilities of the plurality of edge application servers in the edge data network and are selected using key performance indicators (Bernat ¶¶ [0032]-[0033], client receives processing capability parameters such as latency, available processor architectures, etc., of the edge devices; see also Fig. 1 and ¶ [0012]-¶ [0013], edge resources are servers; edge resources and relevant requirements of the edge resources to be considered are selected based on target performance objectives [key performance indicators] that are set by client, such as, latency, cost, etc.; see also ¶ [0014); and wherein one message in the plurality of messages is associated with a set of parameters from the parameters corresponding to one server in the plurality of edge application servers, the set of parameters including at least one central processing unit (CPU) compute parameter (Bernat Fig. 6, 548 & ¶ [0032], “client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression, or other extended feature sets, processors designed for low power consumption and/or low cost, with reduced feature sets, etc.), as indicated in block 548.”), at least one graphical compute parameter (Bernat Fig. 6, 544 & ¶ [0032], “client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices, as indicated in block 544.”), at least one memory parameter, and at least one storage parameter different from the memory parameter (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption [memory parameter], require the ability to allocate private regions of memory [storage parameter different from the memory parameter] as enclaves, etc.”; see also ¶ [0034]); and select the edge application server from the plurality of edge application servers based on the parameters (Bernat ¶ [0036], client selects edge resources based on the received processing capabilities; see also [0014]).
closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (to summarize this limitation, Bernat does not explicitly teach selecting the most suitable edge application server of a plurality of such servers based on the key performance indicators).
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a device in an edge data network (Gao Fig. 1, edge clouds 130 and 120 & ¶ [0039], UE transmits a request to a processing system, which according to Fig. 1, necessarily is transmitted to a device in an edge data network, “the request includes a plurality of requirements (broadly, at least one requirement) for the client service, such as a latency requirement, a distance requirement, a minimum processor capacity, a minimum memory availability, a minimum storage volume, and so on”; see also ¶ [0027], application of the client device requests specific requirements); and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (Gao ¶ [0028], scheduler 104 selects one candidate node that satisfies the latency requirement and therefore selects the most suitable candidate, or one that is closest to the requested KPI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach a UE transmitting its hosting requirements to devices in edge networks because it is merely combining prior art elements (utilizing client application requirements for deciding edge host to offload to) according to known methods (having the UE communicate those requirements over a network) to yield predictable results (notifying servers of client requirements to optimize bandwidth/processing/memory utilization). MPEP 2143(I). Furthermore, it would have been obvious to combine these references to teach selecting a most suitable application server based on requested requirements because it is combining prior art elements (selecting servers that meet requirements) according to known methods (selecting the most suitable server) to yield predictable results (enhances user experience, for example, selecting a server with the least latency). 

Regarding claim 13, Bernat and Gao teach the method of claim 12. Bernat furthermore teaches wherein the at least one CPU compute parameter indicates CPU processing power of one of the plurality of edge application servers (Bernat Fig. 6, steps 540, 542, 544, 546, 548 & ¶ [0032], client receives data indicative of processing devices in the edge resources, “The client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression…”).
(Bernat ¶ [0032], virtualization support parameters are checked). 

Regarding claim 15, Bernat and Gao teach the method of claim 12. Bernat furthermore teaches wherein at least one memory parameter indicates available memory for the application client on one of the plurality of edge application servers (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption…”).

Regarding claim 16, Bernat and Gao teach the method of claim 12. Bernat furthermore teaches wherein the parameters include at least one storage parameter indicating storage available for the application client on one of the plurality of edge application servers (Bernat ¶ [0035], secure environment parameter includes ability of edge resource to allocate private regions of memory as enclave).

Regarding claim 17, Bernat and Gao teach the method of claim 12. Bernat furthermore teaches wherein the edge enabler client is further configured to: identify the edge application server from the plurality of edge application servers that is associated with a subset of parameters in the parameters that exceed the key performance indicators and that additionally that has a parameter that indicates a lower latency (Bernat ¶ [0034], determination is made as to which available edge resource can execute the application section based on latency).
Bernat does not explicitly teach identifying an edge server based on a lowest latency.
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches identifying the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers (Gao ¶ [0028], “the scheduler 104 may select the candidate node with the least latency”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach selecting an edge resource with the lowest latency to offload execution to because it enhances performance and user experience. Furthermore, this is merely combining prior art elements (selecting edge resources based on latency) according to known methods (selecting based on the lowest latency) to yield predictable results.

Regarding claim 22, Bernat teaches a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: code for causing the edge enabler client to receive a plurality of messages with parameters associated with a plurality of edge application servers in the edge data network, wherein the (Bernat ¶¶ [0032]-[0033], client receives processing capability parameters such as latency, available processor architectures, etc., of the edge devices; see also Fig. 1 and ¶ [0012]-¶ [0013], edge resources are servers; edge resources and relevant requirements of the edge resources to be considered are selected based on target performance objectives [key performance indicators] that are set by client, such as, latency, cost, etc.; see also ¶ [0014], “the client compute device 110 includes an edge offload logic unit 112, which may be embodied as any device or circuitry (e.g., a processor, an application specific integrated circuit (ASIC), reconfigurable circuitry, etc.); and wherein one message in the plurality of messages is associated with a set of parameters from the parameters corresponding to one server in the plurality of edge application servers, the set of parameters including at least one central processing unit (CPU) compute parameter (Bernat Fig. 6, 548 & ¶ [0032], “client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression, or other extended feature sets, processors designed for low power consumption and/or low cost, with reduced feature sets, etc.), as indicated in block 548.”), at least one graphical compute parameter (Bernat Fig. 6, 544 & ¶ [0032], “client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices, as indicated in block 544.”), at least one memory parameter, and at least one storage parameter different from the memory parameter (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption [memory parameter], require the ability to allocate private regions of memory [storage parameter different from the memory parameter] as enclaves, etc.”; see also ¶ [0034]); and code for causing the edge enabler client to select an edge application server from the plurality of edge application servers based on the parameters (Bernat ¶ [0036], client selects edge resources based on the received processing capabilities; see also [0014]).
Bernat does not explicitly teach communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a device in an edge data network; and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (to summarize this limitation, Bernat does not explicitly teach selecting the most suitable edge application server of a plurality of such servers based on the key performance indicators).
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a device in an edge data network (Gao Fig. 1, edge clouds 130 and 120 & ¶ [0039], UE transmits a request to a processing system, which according to Fig. 1, necessarily is transmitted to a device in an edge data network, “the request includes a plurality of requirements (broadly, at least one requirement) for the client service, such as a latency requirement, a distance requirement, a minimum processor capacity, a minimum memory availability, a minimum storage volume, and so on”; see also ¶ [0027], application of the client device requests specific requirements); and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (Gao ¶ [0028], scheduler 104 selects one candidate node that satisfies the latency requirement and therefore selects the most suitable candidate, or one that is closest to the requested KPI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach a UE transmitting its hosting requirements to devices in edge networks because it is merely combining prior art elements (utilizing client application requirements for deciding edge host to offload to) according to known methods (having the UE communicate those requirements over a network) to yield predictable results (notifying servers of client requirements to optimize bandwidth/processing/memory utilization). MPEP 2143(I). Furthermore, it would have been obvious to combine these references to teach selecting a most suitable application server based on requested requirements because it is combining prior art elements (selecting servers that meet requirements) according to known methods (selecting the most suitable server) to yield predictable results (enhances user experience, for example, selecting a server with the least latency). 

(Bernat Fig. 6, steps 540, 542, 544, 546, 548 & ¶ [0032], client receives data indicative of processing devices in the edge resources, “The client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression…”; see also ¶ [0035], secure environment parameter includes ability of edge resource to allocate private regions of memory as enclave).).

Regarding claim 24, Bernat and Gao teach the non-transitory computer-readable medium of claim 22. Bernat furthermore teaches wherein the at least one memory parameter indicates available memory for the application client on one of the plurality of edge application servers (Bernat ¶ [0035], secure environment parameter includes ability of edge resource to allocate private regions of memory as enclave).

Regarding claim 25, Bernat and Gao teach the non-transitory computer-readable medium of claim 22. Bernat furthermore teaches wherein processing capabilities accessible to the application client are processing capabilities of the UE and processing capabilities of the selected edge application server (Bernat Fig. 1, 114 and 116 & ¶ [0014], sections of applications are offloaded from a client to an edge resource and therefore the application 114 runs on both the client and the edge resource).

Regarding claim 26, Bernat and Gao teach the non-transitory computer-readable medium of claim 22. Bernat furthermore teaches wherein the code for selecting the edge application server further comprises: code for causing the edge enabler client to identify the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters that indicate latencies of other edge application servers in the plurality of edge application servers (Bernat ¶ [0034], determination is made as to which available edge resource can execute the application section based on latency).
Bernat does not explicitly teach identifying an edge server based on a lowest latency.
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches identifying the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers (Gao ¶ [0028], “the scheduler 104 may select the candidate node with the least latency”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach selecting an edge resource with the lowest latency to offload execution to because it enhances performance and user experience. Furthermore, this is merely 

Regarding claim 27, Bernat and Gao teach the non-transitory computer-readable medium of claim 22. Bernat furthermore teaches wherein the code for selecting the edge application server further comprises: code for causing the edge enabler client to identify the edge application server from the plurality of edge application servers that is associated with a subset of parameters in the parameters that exceed the key performance indicators and that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers that exceed the key performance indicators (Bernat ¶ [0034], determination is made as to which available edge resource can execute the application section based on latency).
Bernat does not explicitly teach identifying an edge server based on a lowest latency.
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches identifying the edge application server from the plurality of edge application servers that has a parameter that indicates a lower latency compared to parameters indicating latencies of other edge application servers in the plurality of edge application servers (Gao ¶ [0028], “the scheduler 104 may select the candidate node with the least latency”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and 

Regarding claim 30, Bernat teaches a user equipment (UE) comprising: means for receiving a plurality of messages with parameters associated with a plurality of edge application servers in the edge data network, wherein the parameters identify processing capabilities of the plurality of edge application servers and are selected using the key performance indicators (Bernat ¶¶ [0032]-[0033], client receives processing capability parameters such as latency, available processor architectures, etc., of the edge devices; see also Fig. 1 and ¶ [0012]-¶ [0013], edge resources are servers; edge resources and relevant requirements of the edge resources to be considered are selected based on target performance objectives [key performance indicators] that are set by client, such as, latency, cost, etc.; see also ¶ [0014]), and wherein one message in the plurality of messages is associated with a set of parameters from the parameters corresponding to one server in the plurality of edge application servers, the set of parameters including at least one central processing unit (CPU) compute parameter (Bernat Fig. 6, 548 & ¶ [0032], “client compute device 110 may also receive data indicative of available processor architectures (e.g., processors with hardware support for encryption, compression, or other extended feature sets, processors designed for low power consumption and/or low cost, with reduced feature sets, etc.), as indicated in block 548.”), at least one graphical compute parameter (Bernat Fig. 6, 544 & ¶ [0032], “client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices, as indicated in block 544.”), at least one memory parameter, and at least one storage parameter different from the memory parameter (Bernat ¶ [0035], “determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption [memory parameter], require the ability to allocate private regions of memory [storage parameter different from the memory parameter] as enclaves, etc.”; see also ¶ [0034]); and means for selecting, an edge application server from the plurality of edge application servers based on the parameters (Bernat ¶ [0036], client selects edge resources based on the received processing capabilities; see also [0014]).
Bernat does not explicitly teach communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a device in an edge data network; and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (to summarize this limitation, Bernat does not explicitly teach selecting the most suitable edge application server of a plurality of such servers based on the key performance indicators).
However, in analogous art of selecting most appropriate edge resources for processing a client request, Gao teaches communicating, by a user equipment (UE), key performance indicators requested by an application client executing in the UE, to a (Gao Fig. 1, edge clouds 130 and 120 & ¶ [0039], UE transmits a request to a processing system, which according to Fig. 1, necessarily is transmitted to a device in an edge data network, “the request includes a plurality of requirements (broadly, at least one requirement) for the client service, such as a latency requirement, a distance requirement, a minimum processor capacity, a minimum memory availability, a minimum storage volume, and so on”; see also ¶ [0027], application of the client device requests specific requirements); and identifying the edge application server from the plurality of edge application servers that is associated with parameters that are closest to the key performance indicators as compared to parameters associated with other edge application servers of the plurality of edge application servers (Gao ¶ [0028], scheduler 104 selects one candidate node that satisfies the latency requirement and therefore selects the most suitable candidate, or one that is closest to the requested KPI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach a UE transmitting its hosting requirements to devices in edge networks because it is merely combining prior art elements (utilizing client application requirements for deciding edge host to offload to) according to known methods (having the UE communicate those requirements over a network) to yield predictable results (notifying servers of client requirements to optimize bandwidth/processing/memory utilization). MPEP 2143(I). Furthermore, it would have been obvious to combine these references to teach selecting a most suitable application server based on requested 

Regarding claim 31, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the parameters are received in a single response message (Bernat ¶ [0032], “the client compute device 110 receives data indicative of characteristics (e.g., properties) of the available edge resources”).

Regarding claim 34, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the parameters include multiple virtual parameters for the edge application server (Bernat ¶ [0032], virtualization support parameters are checked).

Regarding claim 35, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the parameters include multiple graphical processing unit parameters for the edge application server (Bernat ¶ [0032], “The client compute device 110 may also receive data indicative of available graphics processing unit (GPU) devices.”)

Regarding claim 36, Bernat and Gao teach the method of claim 1. Bernat furthermore teaches wherein the parameters include multiple storage parameters for the (Bernat ¶ [0035], “compute device 110 may determine whether an available type of security enhanced environment in the edge resources satisfies a set of secure environment parameters (e.g., require hardware-based memory encryption, require the ability to allocate private regions of memory as enclaves, etc.”).

Regarding claim 37, Bernat and Gao teach the method of claim 34. Bernat furthermore teaches wherein the at least one CPU parameter includes a number of virtual control processing units (CPUs) that the edge application server allocates for processing data transmitted from the UE (Bernat ¶ [0032], virtualization support parameters are checked).

Regarding claim 38, Bernat and Gao teach the method of claim 1.
Bernat does not explicitly teach further comprising: communicating, using the UE, a geographic location of the UE; and wherein the received parameters are associated with the plurality of edge application servers within a configurable distance from the geographic location of the UE.
However, Gao teaches communicating, using the UE, a geographic location of the UE (Gao Fig. 1, edge clouds 130 and 120 & ¶ [0039], UE transmits a request to a processing system where “the request includes a plurality of requirements (broadly, at least one requirement) for the client service, such as… a distance requirement”; see also ¶ [0013], “a client device may include with the request a location of the client device”); and wherein the received parameters are associated (Gao Fig. 1, edge clouds 130 and 120 & ¶ [0042], “At step 220, the processing system determines at least one available host device of the mobile edge infrastructure that meets the plurality of requirements. In an example where the plurality of requirements includes the distance requirement, step 220 may include calculating distances between a location of the client device and locations of candidate host devices from among the plurality of host devices of the mobile edge infrastructure”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat and Gao to teach a UE transmitting its hosting requirements to devices in edge networks because it is merely combining prior art elements (utilizing client application requirements for deciding edge host to offload to) according to known methods (having the UE communicate those requirements over a network) to yield predictable results (notifying servers of client requirements to optimize bandwidth/processing/memory utilization). MPEP 2143(I). Furthermore, it would have been obvious to combine these references to teach selecting a most suitable application server based on requested requirements because it is combining prior art elements (selecting servers that meets requirements) according to known methods (selecting the most suitable server) to yield predictable results (enhancing user experience, for example, selecting a server with the least latency).

32 is rejected under 35 U.S.C. § 103 as being unpatentable over Bernat (Pub. No. US 2019/0141120 A1) in view of Gao (Pub. No. US 2020/0322233 A1) and further in view of Setos (Pub. No. US 2015/0326899 A1).

Regarding claim 32, Bernat and Gao teach the method of claim 1. 
Bernat and Gao do not explicitly teach MPEG standard.
However, Setos teaches the MPEG standard (Setos ¶ [0036], “There are three well-known Image Compression schemes, namely MPEG-2 (ISO/IEC 13818), MPEG 4 Part 10 (ISO/IEC 14496-10), and MPEG H (ISO/IEC 23008)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bernat, Gao and Setos to teach encoding parameters in the MPEG standard because it is merely combining prior art elements according to known methods (utilizing the MPEG standard) to yield predictable results. MPEP 2143(I). 

Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Bernat (Pub. No. US 2019/0141120 A1) in view of Gao (Pub. No. US 2020/0322233 A1) and further in view of Bacik (Pub. No. US 2018/0069798 A1).
Regarding claim 33, Bernat and Gao teach the method of claim 1. 
Bernat and Gao do not explicitly teach the ETSI network function virtualization standard.
However, Bacik teaches utilizing the ETSI network function virtualization standard (Bacik ¶ [0052], ETSI is a well-known standard initially set forth in 2012).
MPEP 2143(I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454                                                                                                                                                                                                        03/12/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454